Case 1:19-cv-05077-GBD Document 38

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EJAZ BALUCH,
Plaintiff,
-against-

300 WEST 22 REALTY, LLC, 317 WEST 14 REALTY,

    
 

A atm. ain
Sete Snes g AEA

USBC spn
DOK

   

 

JUDGMENT

19 Civ. 5077 (GBD)

LLC, 147 FIRST REALTY, LLC, collectively d/b/a Icon :

Realty Management, LLC, \CON HOSPITALITY
GROUP, TERRENCE LOWENBERG, AND LOUISE
MARTIN,

Defendants.

GEORGE B. DANIELS, United States District Judge:

An Acceptance of Offer of Judgment pursuant to Rule 68(a) of the Federal Rules of Civil

Procedure having been filed by Plaintiff Ejaz Baluch on August 5, 2020, accepting the offer of

Defendants 300 West 22 Realty LLC (incorrectly referred to in the Complaint as 300 West 22

Realty, LLC), 317 West 14 Realty LLC (incorrectly referred to in the Complaint as 317 West 14

Realty, LLC), 147 First Realty LLC (incorrectly referred to in the Complaint as 147 First Realty,

LLC), (collectively d/b/a Icon Realty Management, LLC)

referred to in the Complaint as Icon Hospitality Group), Terrence Lowenberg, and Louise Martin

, Icon Hospitality LLC (incorrectly

(collectively “Defendants”), to have judgment entered against Defendants in the amount of Two

Hundred and Fifty Thousand Dollars and Zero Cents ($250,000.00) in order to resolve and in full

satisfaction of all claims asserted against Defendants in the court action by Plaintiff Ejaz Baluch

(“Plaintiff”), inclusive of all costs and expenses, pre-judgment interest, liquidated damages, and

attorneys’ fees accrued to date, it is

 
Case 1:19-cv-05077-GBD Document 38 Filed 08/13/20 Page 2 of 2

ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiff Ejaz
Baluch against Defendants in the amount of Two Hundred and Fifty Thousand Dollars and Zero
Cents ($250,000) in order to resolve and in full satisfaction of all claims asserted against
Defendants in this court action by Plaintiff Ejaz Baluch, inclusive of all costs and expenses,
prejudgment interest, liquidated damages, and attorneys’ fees accrued to date, and this court

action is hereby dismissed with prejudice.

Dated: New York, New York
August 13, 2020
SO ORDERED.

Geuige 8B Dork

G@EPRGEB. DANIELS
United States District Judge

 

 
